Exhibit 10.2

 

LOGO [g407565ex10_2pg01.jpg]

AAA CAPITAL ENERGY FUND L.P. II

SUBSCRIPTION/EXCHANGE AGREEMENT

To accompany the Private Placement Offering Memorandum and Disclosure Document
dated July 1, 2012.

NOT FOR USE AFTER APRIL 1, 2013.

 

 

   

 

Morgan Stanley Smith Barney Account     Full Name of Account

 

CASH SUBSCRIPTIONS Note: only use this section for cash purchases or adding cash
to an exchange subscription to meet the minimum

  Partnership

  

Minimum Subscription Amounts

$25,000; $10,000 for ERISA/IRA investors

$10,000 for additional subscriptions (all accounts)

  AAA Capital Energy Fund L.P. II    $                                         

 

EXCHANGE SUBSCRIPTIONS (AVAILABLE FOR TRAIL OPTION ONLY)

 

Fund name and/or security number(s) for commodity pool(s)

from which units are to be redeemed to exchange

    

ALL MINIMUMS APPLY

 

Check Box to specify entire interest or quantity of units to be redeemed to
exchange

 

 

                     

¨      Entire Interest or                      Units

 

 

                     

¨      Entire Interest or                      Units

 

 

                     

¨      Entire Interest or                      Units

 

 

This Subscription/Exchange Agreement must be received by the General Partner no
later than 3 business days prior to calendar month-end to be included in the
current close. Enter Subscription/Exchange order before sending Agreement to the
below address. Client(s) signature MUST be original and therefore can not be
faxed or scanned to the General Partner. Account will be debited upon receipt of
this Agreement by the General Partner.

For Branch Use: FA/PWA Payment Type: Check one:              (Trail)
             (Upfront)

 

Mail completed Subscription Agreement to:   

Ceres Managed Futures LLC

522 Fifth Ave, 14th Fl

New York, New York 10036

(212) 296-1999

 

 

  

 

 

 

Financial Advisor/Private Wealth Advisor Name    Employee ID/FA/PW Number  
FA/PW Advisor’s Telephone No.

 

 

    

 

Client Service Associate Name      Client Service Associate Telephone No.

 

B-1



--------------------------------------------------------------------------------

By executing the signature page of this Subscription Agreement and Power of
Attorney (the “Agreement”), you (for yourself and any co-subscriber, and, if you
are signing on behalf of an entity, on behalf of and with respect to that entity
and its shareholders, partners, beneficiaries or members), represent and warrant
to Citigroup Global Markets Inc., Morgan Stanley & Co. LLC, Morgan Stanley Smith
Barney LLC, Ceres Managed Futures LLC (the “General Partner”) and AAA Capital
Energy Fund L.P. II (the “Partnership”), as follows (as used below, the terms
“you” and “your” refer to you and your co-subscriber, if any, or if you are
signing on behalf of an entity, such entity). You understand that Citigroup
Global Markets Inc., Morgan Stanley & Co. LLC, Morgan Stanley Smith Barney LLC,
the General Partner, and the Partnership will rely upon all of your statements
and representations in this Agreement in deciding whether to allow you to invest
in the Partnership.

(1) You have received and carefully read, understand and agree to abide by the
terms of investment as described in the Private Placement Memorandum and
Disclosure Document dated July 1, 2012 (the “Memorandum”) and the limited
partnership agreement (the “Limited Partnership Agreement”) including any
supplements and exhibits thereto, relating to and describing the terms and
conditions of the private placement of units of limited partnership interest
(the “Units”). You hereby acknowledge that no person is authorized to give any
information or to make any statement not contained in the Memorandum or the
Limited Partnership Agreement, and that any information or statement not
contained in the Memorandum or the Limited Partnership Agreement must not be
relied upon as having been authorized by the Partnership. You represent that an
investment in the Partnership in the amount subscribed, despite its substantial
risk, is suitable and appropriate for you given your investment objectives, risk
tolerance, other holdings, and financial situation and needs, and you understand
that an investment in the Partnership is speculative and may result in the
complete loss of your investment. You have carefully reviewed and understand the
various risks of an investment in the Partnership, including those summarized
under “Risk Factors” and “Conflicts of Interest” in the Memorandum.

(2) You understand that the General Partner intends to restrict investment in
the Partnership to purchasers who are “accredited investors” as defined in
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”).
You hereby represent that you are an “accredited investor” because you satisfy
one or more of the following categories of “accredited investor:”

INDIVIDUAL INVESTORS

Please check ALL applicable boxes below.

 

¨ I have a net worth (or joint net worth together with my spouse) in excess of
$1,000,000. I understand that the term “net worth” means the excess of total
assets at fair market value, excluding the value of my primary residence, over
total liabilities. In calculating net worth, I have not included as a liability
any indebtedness that is secured by my primary residence other than the amount
of such indebtedness in excess of (i) the amount outstanding 61 days ago, unless
incurred as a result of the acquisition of such residence, or (ii) the estimated
fair market value of such residence (whichever excess amount of indebtedness is
greater).

 

¨ I have had an annual income during the last two full calendar years of in
excess of $200,000 (or joint income together with my spouse of in excess of
$300,000) and reasonably expect to have an annual income in excess of $200,000
(or joint income together with my spouse of in excess of $300,000) during the
current calendar year.

INVESTORS OTHER THAN INDIVIDUALS INCLUDING TRUSTS, CORPORATIONS OR PARTNERSHIPS

Please check ALL applicable boxes below.

 

¨ Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity.

 

¨ Any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; any insurance company as defined in Section 2(13) of the
Securities Act.

 

B-2



--------------------------------------------------------------------------------

¨ Any investment company registered under the Investment Company Act of 1940, as
amended, or a business development company as defined in Section 2(a)(48) of
that Act.

 

¨ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

¨ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.

 

¨ An employee benefit plan within the meaning of Title I of ERISA, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 

¨ Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940.

 

¨ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Units, with total assets in excess of
$5,000,000.

 

¨ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under Regulation D.

 

¨ Any trust that is an accredited investor because it is a revocable trust which
may be amended or revoked at any time by the grantors thereof and all of the
grantors are accredited investors.

 

¨ Any entity in which all of the equity owners are accredited investors.

(3) You are acquiring the Units for your own account, as principal, for
investment and not with a view to the resale or distribution of all or any part
of such Units.

(4) Units were not offered to you by means of any general solicitation or
general advertising by the General Partner or any person acting on its behalf,
including without limitation (a) any advertisement, article, notice, or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or (b) any seminar or meeting to which you
were invited by any general solicitation or general advertising.

(5) (i) You have a net worth alone or with your spouse exceeding ten (10) times
your investment; (ii) you have either the capacity to protect your interests in
connection with this transaction; or (iii) you are able to bear the economic
risk of the investment.

(6) You are of legal age to execute this Agreement and are legally competent and
authorized to make this investment.

(7) You represent that you are a U.S. resident or a U.S. citizen. If you are not
a U.S. resident or U.S. citizen, you agree to pay or reimburse Morgan Stanley
Smith Barney LLC (the “Selling Agent”) or the Partnership for any taxes,
including but not limited to withholding tax imposed with respect to your Units.

(8) Unless representation (9) below is applicable, your subscription is made
with your funds for your own account and not as trustee, custodian or nominee
for another.

(9) If you are subscribing as custodian for a minor, either (a) the subscription
is a gift you have made to that minor and is not made with that minor’s funds,
in which case the representation in number (2) above applies only to you, as the
custodian; or (b) if the subscription is not a gift, the representation in
number (2) above applies only to that minor.

 

B-3



--------------------------------------------------------------------------------

(10) If you are subscribing in a representative capacity, you have full power
and authority to make this investment and enter into and be bound by this
Agreement on behalf of the entity for which you are purchasing the Units, and
that entity has full right and power to purchase the Units and enter into and be
bound by this Agreement and become a limited partner pursuant to the Limited
Partnership Agreement, and has been duly organized and is validly existing and
is in good standing in the jurisdiction of its formation. In your representative
capacity, you have determined that an investment by either the represented
beneficiary or beneficial owner in the Partnership (i) is consistent with the
investment objectives, (ii) is in the best interests of, and (iii) is within the
risk tolerance of such investor’s investment in the Partnership. You have also
satisfied any additional due diligence obligation you may have to your
beneficiaries or beneficial owners.

(11) If you are subscribing for a joint or community property account, you have
full power and authority to purchase Units and enter into and be bound by this
Agreement on behalf of the joint or community property account.

(12) You either: (a) are not required to be registered with the Commodity
Futures Trading Commission (“CFTC”) or to be a member of the National Futures
Association (“NFA”); or (b) if so required, you are duly registered with the
CFTC and are a member in good standing of the NFA. It is an NFA requirement that
the General Partner attempt to verify that any person or entity that seeks to
purchase Units be duly registered with the CFTC and a member of the NFA, if
required. You agree to supply the General Partner with such information as the
General Partner may reasonably request in order to attempt such verification.
Certain entities that invest in the Partnership may, as a result, themselves
become “commodity pools” within the intent of applicable CFTC and NFA rules, and
their sponsors, accordingly, may be required to register as “commodity pool
operators.”

(13) You have carefully reviewed and understand the fees and expenses that are
directly and indirectly assessed on the Partnership.

(14) You understand that the General Partner is an affiliate of Citigroup Global
Markets Inc., which will serve as a selling agent and commodity broker for the
Partnership and may, along with its affiliates, serve as an FX counterparty for
the Partnership, and Morgan Stanley Smith Barney LLC, which will also serve as
the selling agent for the Partnership. You further understand that the
Partnership is subject to conflicts of interest as discussed in the “Conflicts
of Interest” section in the Memorandum. You also understand that Citigroup
Global Markets Inc. credits up to 83.33% of the brokerage fees to financial
advisors who sell Units in the Partnership and the prospect of receiving these
fees may provide the General Partner (including its affiliates), the Selling
Agent and your Morgan Stanley Smith Barney LLC financial advisor or private
wealth advisor with interests that potentially conflict with your own in respect
of your investment in the Partnership. You consent to such conflicts and you
covenant not to object to or bring any proceedings against any of the foregoing
relating to any such conflicts of interest, provided that Citigroup Global
Markets Inc. and the relevant Morgan Stanley (including Morgan Stanley Smith
Barney LLC) parties comply with the appropriate standard of liability as set
forth in the Limited Partnership Agreement or any other relevant controlling
agreement.

(15) You understand that the Units are illiquid and have not been registered
under the Securities Act, or any similar state law, and cannot be transferred,
sold, pledged or assigned except in certain limited circumstances, and with the
consent of the General Partner, as set forth in the Limited Partnership
Agreement. You understand that the Partnership has no intention or obligation to
register the Units under the Securities Act.

(16) You have such knowledge and experience in financial and business matters
that you are capable of evaluating the merits and risks of an investment in the
Partnership and are able to make an informed investment decision. You are not
relying on the General Partner, Citigroup Global Markets Inc., Morgan Stanley &
Co. LLC, Morgan Stanley Smith Barney LLC, or any of their affiliates with
respect to any legal, tax, or economic considerations relating to your
investment decision, and you further understand that the only disclosures for
which the Partnership, the General Partner, Citigroup Global Markets, Morgan
Stanley & Co. LLC, Morgan Stanley Smith Barney LLC, or any affiliates, as
applicable, accepts any responsibility relating to your investment are those set
forth in the Memorandum and the Limited Partnership Agreement.

 

B-4



--------------------------------------------------------------------------------

(17) You agree that neither the Partnership, the General Partner, Citigroup
Global Markets Inc., Morgan Stanley Smith Barney LLC, nor their respective
affiliates, nor their respective managers, officers, directors, members, equity
holders, employees or other applicable representatives (collectively,
“Affiliated Persons”), shall incur any liability (a) in respect of any action
taken upon any information provided to the Partnership, the General Partner,
Citigroup Global Markets Inc., Morgan Stanley Smith Barney LLC, or their
Affiliated Persons by you or for relying on any notice, consent, request,
instructions or other instrument believed, in good faith, to be genuine or to be
signed by properly authorized persons on your behalf, including any document
transmitted in a manner consistent with the Notice section herein, or (b) for
adhering to applicable anti-money laundering obligations whether now or
hereinafter in effect.

(18) You agree to indemnify and hold harmless the Partnership, the General
Partner, Citigroup Global Markets Inc., Morgan Stanley Smith Barney LLC, and
their Affiliated Persons from and against any and all direct and consequential
losses, damages, liabilities, costs or expenses (including reasonable attorneys’
and accountants’ fees and disbursements) whether incurred in an action between
the parties hereto or otherwise or resulting from any unsuccessful proceeding or
other action brought by you against any of the foregoing relating to the
Partnership or the offering of the Units (collectively, “Losses”) which the
Partnership, the General Partner, Citigroup Global Markets Inc., Morgan Stanley
Smith Barney LLC, and their Affiliated Persons, or any one of them, may incur by
reason of or in connection with this Agreement, including any misrepresentation
made by you or any of your agents, any breach of any declaration, representation
or warranty by you, the failure by you to fulfill any covenant or agreements
under this Agreement, our reliance on facsimile, electronic copy or other
instructions, or the assertions of your lack of proper authorization from any
beneficial owners to execute and perform the obligations under this Agreement.
You also agree that you will indemnify and hold harmless the Partnership, the
General Partner, Citigroup Global Markets Inc., Morgan Stanley Smith Barney LLC,
and their Affiliated Persons, or any one of them, for any Losses they may incur
in connection with your failure to comply with any applicable law, rule or
regulation (including anti-money laundering laws and regulations) having
application to the Partnership, the General Partner, Citigroup Global Markets
Inc., Morgan Stanley Smith Barney LLC, or their Affiliated Persons.

(19) You hereby represent and agree that the name, address, and ownership
capacity on the Morgan Stanley Smith Barney LLC account referenced on this
Agreement are your true and correct name, address, and ownership capacity, that
the name, address, and ownership capacity on the Partnership’s books and records
shall be the same as your name, address, and ownership capacity on such account,
and that you will promptly notify Morgan Stanley Smith Barney LLC of any change
in your address, which change shall also be effective for all Partnership
purposes. You also agree to promptly notify us if any representation, warranty
or statement in this Agreement becomes incomplete, untrue or inaccurate.

(20) All the representations, warranties and information that you have provided
in this Agreement and that you provided upfront during the initial intake
process are correct and complete as of the date of this Agreement, and, if there
should be any material change in such information you provided either in this
Agreement or during the initial intake process prior to or after your admission
as a limited partner, you will immediately furnish such revised or corrected
information to your Morgan Stanley Smith Barney LLC financial advisor or private
wealth advisor. You acknowledge that the Partnership, the General Partner,
Citigroup Global Markets Inc., Morgan Stanley Smith Barney LLC, and their
Affiliated Persons will rely on such information, representations and warranties
on an ongoing basis.

Additional Representations and Warranties regarding Anti-money Laundering:

(21) During the intake process, you previously made certain representations and
warranties that your subscription is in compliance with the applicable
anti-money laundering laws and regulations as of such time and that there have
been no material developments to make such representations and warranties false.
Additionally, you represent and warrant that: you are not (a) a “Prohibited
Investor” which includes: (i) an individual, entity or organization that is
named on the U.S. Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”) List of Specially Designated Nationals and Blocked Persons (the “SDN
List”), or that is located in, organized under the laws of, a citizen or
resident of, or the government of a country or territory that is subject to U.S.
trade or economic sanctions administered by OFAC; (ii) a foreign shell bank; and
(iii) a person or entity resident in or whose

 

B-5



--------------------------------------------------------------------------------

subscription funds are transferred from or through a jurisdiction identified as
non-cooperative by the Financial Action Task Force (“FATF”);1 (b) a senior
foreign political figure,2 an immediate family member of a senior foreign
political figure,3 or a close associate of a senior foreign political figure4
within the meaning of the USA Patriot Act of 2001.5 You also represent and
warrant that, to the best of your knowledge and belief, after appropriate due
diligence, none of (a) each person controlling or controlled by you; (b) if you
are a privately held entity, each person holding a senior management position or
any beneficial equity interest in you; nor (c) any person for whom you are
acting as agent, representative, or nominee in connection with this investment,
is named on the SDN List or is otherwise subject to U.S. trade or economic
sanctions administered by OFAC.

You acknowledge that due to money laundering requirements within their
respective jurisdictions, the Partnership and the General Partner (and/or the
administrator, if applicable) acting on behalf of the Partnership may require
further identification of the Subscriber and the source of payment before this
Agreement can be processed.

You acknowledge that if, following the date of acceptance of your subscription,
the General Partner (or administrator, if applicable) reasonably believes that
you are or have become a “Prohibited Investor,” or have otherwise breached the
representations and warranties herein as to identity, the Partnership may be
obliged to freeze your investment, require you to immediately withdraw your
investment, or take such other action as the Partnership considers necessary or
required in accordance with applicable regulations.

Additional Representations and Warranties of Investor:

(22) You represent and warrant that, except as you may disclose in writing to
the General Partner, you are not subject to the Freedom of Information Act or
any similar state, county or municipal legislation or regulation under which you
are or may be compelled to disclose to the public any information regarding your
investment in the Partnership or the commodity trading advisor.

(23) You represent that the Form W-9 that you previously completed and returned
to your Morgan Stanley Smith Barney LLC financial advisor or private wealth
advisor remains current as of the date of this Agreement, and, if there should
be any material change in such information prior to or after your admission as a
limited partner, you will immediately furnish a revised Form W-9 to your Morgan
Stanley Smith Barney LLC financial advisor or private wealth advisor.

(24) You agree that the representations and warranties in this Agreement may be
used as a defense in any actions relating to the Partnership or the offering of
the Units, and that it is only on the basis of such representations and
warranties that the General Partner and the Selling Agent may be willing to
accept your subscription for Units.

Additional Representation and Warranty for Exchange Subscribers:

(25) You are the true, lawful, and beneficial owner of the Units (or fractions
thereof) to be redeemed pursuant to this Agreement, with full power and
authority to request redemption and make a subsequent investment in the
Partnership. The Units (or fractions thereof) which you are redeeming are not
subject to any pledge or are otherwise encumbered in any fashion.

 

1  The current list of FATF member countries and territories may be found at
http://www.fatf-gafi.org.

2  A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a foreign government (whether elected or not), a current or former
senior official of a major foreign political party, or a current or former
senior executive of a foreign government-owned corporation. In addition, a
“senior foreign political figure” includes any corporation, business or other
entity that has been formed by, or for the benefit of, a senior foreign
political figure.

3  “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

4  A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of a senior foreign political figure.

5  The Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56 (2001).

 

B-6



--------------------------------------------------------------------------------

Additional Representations and Warranties for Employee Benefit Plan and IRA
Investors:

(26) If you are a “Benefit Plan Investor” (within the meaning of Section 3(42)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
you are a fiduciary (within the meaning of ERISA) with respect to the subscriber
and you are responsible for purchasing the Units, and such purchase is in
accordance with ERISA requirements and will not constitute a prohibited
transaction under ERISA or the Internal Revenue Code of 1986, as amended (the
“Code”). The term “Benefit Plan Investor” means (a) an employee benefit plan
subject to the provisions of Part 4 of Title I of ERISA, (b) a plan or
individual retirement account subject to Section 4975(e)(1) of the Code, or
(c) an entity whose underlying assets are deemed to include ERISA plan assets by
reason of investment in such entity by investors described in clauses (a) and/or
(b). You are not a participant-directed defined contribution plan. You
understand that the General Partner in its sole discretion may limit investments
in the Partnership so that less than 25% of the Units of the Partnership are
owned by Benefit Plan Investors, and the General Partner may require a Benefit
Plan Investor to redeem its interest in the Partnership if such 25% limit would
be exceeded.

(27) If you are a Benefit Plan Investor, you also represent that either (a) or
(b) as follows is true:

(a) neither the General Partner nor any of its affiliates (i) manages any part
of your investment portfolio on a discretionary basis, (ii) regularly gives
investment advice for a fee with respect to your assets, or (iii) has an
agreement or understanding, written or unwritten, with you under which you
receive information, recommendations or advice concerning investments that are
used as a primary basis for your decisions, or under which you receive
individualized investment advice concerning your assets; or

(b) you are independent of the General Partner, have studied the Memorandum and
have made an independent decision to make the investment solely on the basis of
such Memorandum and without reliance on any other information or statements as
to the appropriateness of the investment, and neither the General Partner nor
its employees or affiliates: (i) has exercised any investment discretion or
control with respect to your investment; (ii) has authority, responsibility to
give, or has given individualized investment advice with respect to your
investment; or (iii) is the employer maintaining or contributing to you.

(28) If you are a Benefit Plan Investor, you also represent that both (a) and
(b) as follows are true:

(a) the plan’s investment in the Partnership does not violate and is not
otherwise inconsistent with the terms of any legal document constituting the
plan or any trust agreement thereunder; and

(b) the subscriber will, at the request of the Partnership, furnish the
Partnership with such information as the Partnership may reasonably require to
establish that the purchase of the Units by the plan does not violate any
provision of ERISA or the Code, including without limitation, those provisions
relating to “prohibited transactions” by “parties in interest” or “disqualified
persons” as defined therein.

(29) If you are a benefit plan or retirement account that is not a “Benefit Plan
Investor” as defined in number (26) above, such as a governmental plan, a
non-U.S. benefit plan, or a church plan that is not subject to ERISA, this
investment is in accordance with legal requirements applicable to you.

 

 

ACCEPTANCE OF THE LIMITED PARTNERSHIP AGREEMENT

 

 

You agree that as of the date that your name is entered on the books of the
Partnership, you shall become a limited partner of the Partnership. You also
agree to each and every term of the Limited Partnership Agreement of the
Partnership as if you signed that Limited Partnership Agreement. You further
agree that you will not be issued a certificate evidencing the Units that you
are purchasing, but that you will receive a confirmation of purchase in Morgan
Stanley Smith Barney LLC’s customary form.

 

 

POWER OF ATTORNEY AND GOVERNING LAW

 

 

You hereby irrevocably constitute and appoint Ceres Managed Futures LLC, the
general partner of the Partnership (in addition to and not by way of limitation
of the Power of Attorney included in the Limited Partnership

 

B-7



--------------------------------------------------------------------------------

Agreement), as your true and lawful Attorney-in-Fact, with full power of
substitution, in your name, place, and stead: (1) to do all things necessary to
admit you as a limited partner of the Partnership; (2) to admit others as
additional or substituted limited partners to the Partnership so long as such
admission is in accordance with the terms of the Limited Partnership Agreement
or any amendment thereto; (3) to file, prosecute, defend, settle, or compromise
any and all actions at law or suits in equity for or on behalf of the
Partnership in connection with any claim, demand, or liability asserted or
threatened by or against the Partnership; and (4) to execute, acknowledge, swear
to, deliver, file, and record on your behalf and, as necessary, in the
appropriate public offices, and publish: (a) the Limited Partnership Agreement
and certificate of limited partnership and all amendments thereto permitted by
the terms thereof; (b) all instruments that the General Partner deems necessary
or appropriate to reflect any amendment, change, or modification of the Limited
Partnership Agreement or the certificate of limited partnership made in
accordance with the terms of the Limited Partnership Agreement; (c) certificates
of assumed name; and (d) all instruments that the General Partner deems
necessary or appropriate to qualify or maintain the qualification of the
Partnership to do business as a foreign limited partnership in other
jurisdictions. You agree to be bound by any representation made by the General
Partner or any successor thereto acting in good faith pursuant to this power of
attorney.

The power of attorney granted hereby shall be deemed to be coupled with an
interest and shall be irrevocable and survive your death, incapacity,
dissolution, liquidation, or termination.

The validity and construction of this Agreement is governed by, and construed in
accordance with, the laws of the State of New York (without regard to its choice
of law principles); provided, however, that causes of action for violations of
federal or state securities laws shall not be governed by this Agreement.

ANY ACTION OR PROCEEDING RELATING IN ANY RESPECT TO THIS AGREEMENT, THE
OPERATION OF THE PARTNERSHIP OR THE OFFERING OF THE UNITS AGAINST YOU, THE
PARTNERSHIP OR THE GENERAL PARTNER MAY BE BROUGHT AND ENFORCED IN THE COURTS OF
THE CITY, COUNTY, AND STATE OF NEW YORK OR (TO THE EXTENT SUBJECT MATTER
JURISDICTION EXISTS THEREFORE) IN THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND YOU, THE GENERAL PARTNER AND THE PARTNERSHIP
IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH STATE AND FEDERAL COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. YOU, THE GENERAL PARTNER AND THE
PARTNERSHIP IRREVOCABLY WAIVES ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO LAYING THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE COURTS OF THE CITY,
COUNTY, AND STATE OF NEW YORK OR IN THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

YOU HEREBY IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM AGAINST THE PARTNERSHIP AND THE GENERAL PARTNER RELATING IN ANY RESPECT TO
THIS AGREEMENT, THE OPERATION OF THE PARTNERSHIP AND THE OFFERING OF THE UNITS.

YOU HEREBY AGREE THAT SERVICE OF PROCESS MAY BE EFFECTED IN THE SAME MANNER AS
NOTICES ARE GIVEN PURSUANT TO THE NOTICE SECTION BELOW.

 

 

MISCELLANEOUS

 

 

Equitable Relief. You agree that the Partnership, the General Partner and their
affiliates would be subject to potentially irreparable injury as a result of any
breach by you of any of the representations, warranties, acknowledgements,
covenants, or agreements set forth in this Agreement, and that monetary damages
would not be sufficient to compensate or make whole the Partnership, the General
Partner and their affiliates for any such breach. Accordingly, you agree that
the Partnership and the General Partner, separately or together, shall be
entitled to equitable and injunctive relief, on an emergency, temporary,
preliminary, and/or permanent basis, so as to prevent any such breach or the
continuation thereof.

 

B-8



--------------------------------------------------------------------------------

Survival; Legal Effect.

(i) You agree that the representations, warranties, agreements, and covenants
set forth in this Agreement shall, in pertinent part, survive the acceptance (or
rejection) of this Agreement, and any subsequent withdrawal from the Partnership
by you.

(ii) This Agreement shall be binding upon you to the extent set forth herein
prior to acceptance of you as a limited partner and, if accepted, on you and the
General Partner, its affiliates, and shall inure to the benefit of you, the
General Partner, its affiliates and the Partnership.

Severability. In the event that any provision of this Agreement is held to be
invalid or unenforceable in any jurisdiction, such provision shall be deemed
modified to the minimum extent necessary so that such provision, as so modified,
shall no longer be held to be invalid or unenforceable. Any such modification,
invalidity, or unenforceability shall be strictly limited both to such provision
and to such jurisdiction, and in each case to no other. Furthermore, in the
event of any such modification, invalidity, or unenforceability, this Agreement
shall be interpreted so as to achieve the intent expressed herein to the
greatest extent possible in the jurisdiction in question and otherwise as set
forth herein.

Counterparts; Facsimiles and Electronic Copies.

(i) The execution page may be executed in one or more counterparts, together
shall constitute the same document. It is the General Partner’s policy to
require submission of manually executed copies of this Agreement. In rare
occasions, and in the sole discretion of the General Partner, the General
Partner may from time-to-time permit facsimiles and/or electronic copies to have
the same binding force as originals.

(ii) You agree that the General Partner is authorized to accept and execute the
execution page, as well as any instructions given by you, in original signed
form or by facsimile or electronic copy. If instructions are given by facsimile
or electronic copy, you shall promptly courier the original signed form to the
General Partner and shall indemnify the Partnership, the General Partner and
their affiliates for any losses and damages suffered by them as a result of
acting on faxed or e-mailed instructions rather than instructions in original
signed form. You further agree that the Partnership, the General Partner and
their affiliates, are entitled to rely conclusively on, and shall incur no
liability in respect of any action taken on the basis of, any notice, consent,
request, instruction, or other instrument believed in good faith to be genuine
or to be signed by properly authorized persons.

Entire Agreement. This Agreement and the Limited Partnership Agreement contain
the entire agreement and understanding of the parties hereto relating to the
subject matter hereof, and supersede any prior agreements and understandings of
the parties relating to such subject matter.

No Waiver.

(i) No failure or delay on the part of the Partnership, the General Partner and
their affiliates in exercising any right, power, or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power, or remedy preclude any other or further exercise thereof or
the exercise of any other right, power, or remedy. Failure on the part of the
Partnership, the General Partner and their affiliates to challenge any act by
you or to declare you in default with respect to the Partnership, the General
Partner and their affiliates, irrespective of how long that failure continues,
shall not constitute a waiver by the Partnership, the General Partner and their
affiliates of their rights with respect to that default until the applicable
statute of limitations period has run.

(ii) Any waiver granted by the General Partner with respect to any term of this
Agreement hereunder must be in writing, signed by an authorized representative
of the General Partner, and shall be valid only in the specific instance in
which given.

Confidentiality.

(i) You understand that the information requested in this Agreement is needed in
order to ensure compliance with applicable laws and regulations, including, but
not limited to, applicable anti-money laundering

 

B-9



--------------------------------------------------------------------------------

laws and regulations. You acknowledge that you will receive or have access to
confidential proprietary information concerning the Partnership, including,
without limitation, portfolio positions, valuations, information regarding
potential investments, financial information, trade secrets and the like
(collectively, “Confidential Information”), which is proprietary in nature and
non-public. You agree that, except with the prior written consent of the General
Partner, you have and you shall at all times keep confidential any Confidential
Information to which you have been or shall become privy relating to the
business or assets of the Partnership, the General Partner, the commodity
trading advisor and their affiliates unless required to be disclosed by law;
provided, that before you make any disclosure of Confidential Information
required by law, you shall so inform the General Partner and shall give the
General Partner, to the greatest extent practicable, an opportunity to contest
whether such information is required by law to be disclosed. Furthermore, you
have not reproduced, duplicated or delivered (and will not reproduce, duplicate
or deliver) the Memorandum or this Agreement and any and all other Partnership
related documents to any other person, except your professional advisors or as
instructed by the Partnership.

(ii) Notwithstanding anything to the contrary contained herein, you (and each of
your employees, agents or other representatives, as applicable) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated herein and all materials of any kind
provided by you relating to such tax treatment and tax structure (as such terms
are defined in U.S. Treasury Regulation section 1.6011-4).

Notices.

Notice shall be provided in accordance with the Limited Partnership Agreement.

 

 

RECEIPT OF DOCUMENTATION

 

 

The regulations of the CFTC require that you be given a copy of the Memorandum,
as well as additional documentation consisting of: (a) any required supplements
or amendments to the Memorandum, and (b) the most current monthly account
statement (report) for the Partnership. You hereby acknowledge receipt of the
Memorandum and any such additional documentation.

 

 

THE SUBSCRIPTION PROCESS

 

 

In order to invest in the Partnership, you must (1) date, complete and execute
one copy of this Agreement and (2) deliver or mail the Agreement to your Morgan
Stanley Smith Barney LLC financial advisor or private wealth advisor at such
person’s Morgan Stanley Smith Barney LLC branch office in time for it to be
forwarded and received by the General Partner at Morgan Stanley Smith Barney
Managed Futures, 522 Fifth Avenue, 14th Floor, New York, New York 10036, no
later than 3:00 p.m. New York City time, on the third to last business day of
the month. This subscription is not binding on the Partnership unless and until
it is accepted by General Partner, The General Partner may accept or reject this
subscription in whole or in part for any reason whatsoever.

THIS IS A SPECULATIVE INVESTMENT. YOU COULD LOSE ALL OR SUBSTANTIALLY ALL OF
YOUR INVESTMENT.

 

B-10



--------------------------------------------------------------------------------

 

SIGNATURE(S) — You MUST sign Either Section A or Section B Below.

 

By signing below you acknowledge that you have received and carefully read,
understand and agree to abide by the terms of investment as described in the
Memorandum and the Limited Partnership Agreement, including any supplements and
exhibits thereto.

 

Section A. Please sign here if you are an: INDIVIDUAL or INDIVIDUAL RETIREMENT
ACCOUNT.

 

If you are subscribing for a joint or community property account, the
statements, representations, and warranties set forth in this Subscription and
Exchange Agreement and Power of Attorney shall be deemed to have been made by
each owner of the account. (If the Units will be owned by tenants-in-common,
signatures of all owners are required.)

 

  X

   

 

    

  X

   

 

Signature of Subscriber     Date      Signature of Co-Subscriber     Date

 

    

 

Print Full Name of Subscriber      Print Full Name of Co-Subscriber

 

 

Section B. Please sign here if you are an: ENTITY, TRUST, BENEFIT PLAN INVESTOR
(see number (26) on page B-7 for the definition) or OTHER (please specify)
                            .

 

 

ACCEPTANCE OF SUBSCRIPTION ON BEHALF OF ERISA PLANS OR INDIVIDUAL RETIREMENT
ACCOUNTS IS IN NO RESPECT A REPRESENTATION BY THE GENERAL PARTNER OR MORGAN
STANLEY SMITH BARNEY LLC THAT THIS INVESTMENT MEETS ALL RELEVANT LEGAL
REQUIREMENTS WITH RESPECT TO INVESTMENTS BY ANY PARTICULAR PLAN, OR THAT THIS
INVESTMENT IS APPROPRIATE FOR ANY PARTICULAR PLAN.

The undersigned officer, partner, trustee, manager, or other representative
hereby certifies and warrants that s/he has full power and authority from or on
behalf of the entity named below and its shareholders, partners, beneficiaries,
or members to make the statements, representations, and warranties made herein
on their behalf.

 

 

    

  X

   

 

Print Full Name of Entity          Signature of Person Signing for Entity    
Date          Title:         

 

     Print Full Name of Person Signing for Entity

 

B-11